DETAILED ACTION
Status of Application
Claims 1-16 are cancelled.
Claims 17-28 are pending and are included in the prosecution.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
     obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-28 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 20160220728 A1) hereinafter Adams.
Adams is drawn to compositions having antimicrobial activity contain surface functionalized particles comprising an inorganic copper salt which has low water solubility. These types of inorganic salts may also be introduced in porous particles to yield antimicrobial compositions. The compositions can be incorporated in a variety of wound care products to provide antimicrobial properties (abstract and claims 1-22).
Adams discloses ascorbic acid [0009]. Adams discloses copper acetate and copper chloride [0031]. 
Adams discloses in the presence of mild reducing agents (or mild antioxidants), Cu+ ions are prevented from oxidizing to Cu++ ions. This is desirable because Cu+ ions have superior antimicrobial properties [0061].
Another area of application is antimicrobial adhesives (including pressure sensitive adhesives). These adhesives may also be biodegradable. These adhesives may be used as a component in the wound dressing or they may be used directly on the wounds [0113]. In flat-profile wound care products such as bandages, adhesive bandages and patches which contact the skin, the concentration of the materials may be expressed more appropriately as weight of the antimicrobial component/area of the product. In these cases a desired concentration of the antimicrobial metal salt (e.g., AgI, CuI, Cu2O, etc.) is between 5 to 200 mg/100 cm [0124].
Adams discloses for example, to form functionalized particles of CuI, one may use acetonitrile as a solvent to solubilize CuI, and incorporate PVP in this solution to form PVP modified CuI particles upon acetonitrile removal or addition of non-solvent such as water [0095].
Adams discloses an antimicrobial solvent composition comprising acetonitrile [0286].
Adams discloses the antimicrobial wound care products including topical products of this invention comprise compositions of low water solubility copper salts which have the ability to release copper ions. The size of such particles is preferably below 1,000 nm, and the concentration of the copper salt in these compositions is at or below 5 weight %. For example if a ointment product is used then according to this embodiment the concentration of the copper salt in the product is at or below 5 wt % [0403].
	Adams does not explicitly disclose each of the components of the composition together in a single embodiment.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adams, to arrive at the instant invention. 
 	One of ordinary skill in the art would have been motivated to do so because Adams discloses each of the required components of the composition, in the required amounts, and discloses each of the components in the same purpose to form to compositions having antimicrobial activity contain surface functionalized particles comprising an inorganic copper salt, and wherein the compositions can be incorporated in a variety of wound care products to provide antimicrobial properties (abstract and claims 1-22).  Further, one having ordinary still in the art would reasonably expect success in combining prior art elements according to known methods to yield predictable results, see MPEP 2141.

Conclusion
	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615